Citation Nr: 0701808	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
depressive disorder.

3.  Entitlement to service connection for degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979 and has indicated further active service from 
June 1981 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The issues on appeal for service connection for PTSD and 
depressive disorder have been characterized as shown above 
because the veteran was originally denied service connection 
for an acquired psychiatric disorder (claimed as nervous 
disorder) in an August 1985 rating decision, and denied 
service connection for PTSD in 1996.  Thus, the veteran's 
claims for service connection for PTSD and a depressive 
disorder are claims to reopen although the RO did not treat 
them as such.  The Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of whether the RO failed to do so, as 
they did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

Issues 2 and 3 listed above and the merits of issue 1 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied the veteran service connection for 
PTSD in a June 1996 rating decision.  The veteran did not 
appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to June 
1996 in support of the veteran's claim for service connection 
for PTSD is material.



CONCLUSIONS OF LAW

1.  The June 1996 RO rating decision that last denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the reopening of the veteran's claim for service connection 
for PTSD, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice in proceeding with the veteran's 
claims given the favorable nature of the Board's decision. 
II.  Analysis

The veteran's claim for service connection for PTSD was last 
denied by a June 1996 rating decision.  Rating actions are 
final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2006).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  The veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002).

In March 2002, the RO received the veteran's claim seeking 
readjudication of his previously denied claim for service 
connection for PTSD under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA provided that under certain 
circumstances claims that had been previously denied as not 
well grounded and became final during the period from July 
14, 1999 to November 9, 2000 may be re-adjudicated as if the 
denial had not been made.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) at Sec. 7(b).  In the present case, however, the 
veteran's claim was last denied in a June 1996 rating 
decision that the veteran did not appeal.  This decision 
became final on June 21, 1997, years before the enactment of 
the VCAA.  Thus the veteran is not entitled to readjudication 
under the provisions of the VCAA, and his claim is simply one 
to reopen for service connection for PTSD.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
evidence received subsequent to June 1996 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The veteran was denied service connection for PTSD in June 
1996 because the evidence of record at that time failed to 
establish either that the veteran had a confirmed diagnosis 
of PTSD or that a stressful experience sufficient to cause 
PTSD actually occurred during his period of active service.  

VA medical records from May 2002 show that the veteran has a 
current diagnosis of PTSD.  In addition, the veteran 
submitted a statement from a friend who served with the 
veteran during his first period of service from January 1976 
to January 1979 and who stated that the veteran began having 
psychiatric problems during boot camp and continued to have 
them throughout this period of service.  This evidence is not 
redundant or cumulative and thus it is new.  It is also 
material as it goes directly to the two elements that were 
the basis of the previous denial of service connection for 
PTSD.  

Accordingly, the Board finds that some of the evidence 
received subsequent to June 1996 is new and material and 
serves to reopen the claim for service connection for PTSD.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the veteran is 
required to comply with VA's duty to notify and assist the 
veteran in developing his claim.  This is detailed in the 
REMAND below.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for PTSD is reopened 
and, to that extent only, the appeal is granted.

REMAND

The Board finds that the veteran's claims must be remanded 
for additional development prior to rendering a decision in 
order to ensure that the veteran's claims are provided fair 
and equitable consideration.  

First the Board finds that additional efforts are needed to 
obtain all of the veteran's service records.  The evidence 
indicates that the veteran has reported to medical 
professionals that he was sexually assaulted in service and 
that he may have had disciplinary problems related to 
decompensation that is claimed to have occurred during 
service.  It does not appear, however, that a request has 
been made for the veteran's entire service personnel record 
to determine whether there is a record of any disciplinary 
problems.  On remand, the veteran's service personnel record 
for the period of January 1976 to January 1979 should be 
obtained.  

In addition, it appears the veteran may have served a second 
period of active duty from June 24, 1981, to July 30, 1981.  
According to the veteran, he attempted to rejoin the service 
and was discharged due to his psychiatric conditions.  No 
service records, however, have been obtained from this period 
of service.  On remand, confirmation of any such period of 
service should be obtained, together with his service medical 
and personnel records from this period.  

Second, the veteran has been asked twice to provide specific 
information regarding the alleged sexual abuse that occurred 
during service and he has failed to respond.  However, since 
this case is already being remanded, the veteran should be 
given another opportunity to provide the specifics needed to 
attempt to verify the alleged in-service sexual abuse.  The 
veteran is advised that credible supporting evidence may 
consist of evidence from sources other than the veteran's 
service records, such as, but not limited to, records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault is 
also relevant.  Such evidence may include, but is not limited 
to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

Thus, the veteran should again be requested to complete and 
return the questionnaire related to claims for service 
connection for PTSD secondary to a personal assault.  The 
veteran is hereby advised that it is his responsibility to 
provide VA with enough detailed information so that it can 
assist him in obtaining credible supporting evidence that the 
claimed in-service sexual abuse occurred.  The veteran is 
further advised that, if he fails to respond to this request 
for information, it is likely that VA will be unable to 
assist him in obtaining any credible supporting evidence that 
the claimed in-service sexual abuse occurred, and thus his 
claim may be negatively affected by his failure to provide 
the information requested.

Third, with regard to the veteran's claim for service 
connection for degenerative joint disease, the Board notes 
that the VA treatment records so far obtained only apply to 
the veteran's mental health treatment over the years and does 
not contain any treatment for degenerative joint disease.  
The veteran should be requested to identify any medical 
treatment, VA or non-VA, he has received related to this 
claim only and those treatment records should be obtained.  

Fourth, because the Board finds that the claim for service 
connection for a depressive disorder is in fact one to 
reopen, the veteran has not received appropriate VCAA notice.  
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  Thus on remand, the veteran should be 
given VCAA notice compliant with the additional notice 
requirements set forth in the Kent decision as to his claim 
to reopen for service connection for a depressive disorder.

Furthermore, the Board notes that during the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, the veteran has not been 
notified of either of these requirements.  On remand, the 
veteran should be provided notice that informs him of the 
type of information and evidence that is needed to establish 
a disability rating and an effective date should service 
connection be granted.    

Fifth, subsequent to certification of the veteran's appeal to 
the Board, he submitted additional evidence which consists of 
a lay statement submitted in May 2004 and various records and 
statements submitted in April 2005.  With respect to the 
effect of the submission of evidence to the Board not 
previously considered by the RO, the Board consults 38 C.F.R. 
§ 20.1304 (c) (2006).  Any pertinent evidence submitted by 
the veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  Neither the veteran nor his representative 
has waived in writing AOJ consideration of this evidence.   

Finally, the Board finds that a VA examination for PTSD is 
warranted.  The examiner should be requested to provide an 
opinion as to whether the evidence in the claims file 
indicates that a personal assault or sexual abuse occurred in 
service and, if so, whether there is a nexus between any 
currently diagnosed PTSD and the in-service personal assault 
or sexual abuse.  The Board notes that the psychiatric 
medical records show that the veteran has consistently 
reported that he was sexually abused as a minor, in other 
words, prior to his entering service.  Thus, the examiner is 
also asked to render an opinion as to whether the evidence 
supports that the veteran's psychiatric trauma from the pre-
service sexual abuse was permanently aggravated by his 
military service.


Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately explains 
to the veteran what information and evidence 
he must submit to reopen the claims for 
service connection for a depressive disorder.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Provide the veteran with notice compliant 
with Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Request that the veteran complete and 
return the questionnaire related to claims 
for service connection for PTSD secondary to 
a personal assault and provide any additional 
evidence supporting the occurrence of the 
alleged in-service sexual abuse.

4.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the veteran's service 
personnel records for his January1976 to 
January 1979 service as would reflect 
disciplinary action taken against him.  
Likewise, request verification of any active 
service in 1981, and obtain any available 
service medical and personnel records for 
this period.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

5.  Request the veteran identify all medical 
care providers, VA or non-VA, who have provided 
treatment for the veteran's claimed 
degenerative joint disease.  For any non-VA 
medical care providers, the veteran should be 
requested to complete release forms authorizing 
VA to request copies of the treatment records 
from the identified private medical care 
providers or to provide copies of them himself.  
If the veteran provides completed release 
forms, the identified treatment records should 
be requested.  For any VA medical treatment 
identified by the veteran, those treatment 
records should be obtained from the identified 
VA facility.  

All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

6.  After the above development has been 
completed and any evidence has been obtained, 
the veteran should be scheduled for a VA PTSD 
examination.  The claims folder, or copies of 
all pertinent records, must be made available 
to the examiner for review prior to 
preparation of the examination report.

The examiner is requested to determine (1) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied, 
(2) whether the evidence in the claims file 
indicates that a personal assault occurred 
during the veteran's active service; and (3) 
whether there is a nexus between any 
currently diagnosed PTSD and any in-service 
personal assault.  All indicated studies, 
tests and evaluations deemed necessary should 
be performed.

As the evidence also indicates that the 
veteran was sexually abused prior to his 
entering service and an argument has been 
made that the veteran's psychiatric trauma 
was aggravated during his service, the 
examiner is also requested to render an 
opinion as to whether the veteran's current 
PTSD was permanently aggravated beyond the 
natural progression of the disease by the 
veteran's military service.

The report of examination should include the 
complete rationale for all opinions 
expressed.

7.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, 
readjudicate the claims, including 
consideration of the new evidence submitted 
by the veteran subsequent to the previous 
certification of his appeal to the Board.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


